Citation Nr: 1440840	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, a claim of service connection for a low back disability (which was characterized as a back condition with degenerative disc disease with spondylolisthesis).  Having reviewed the evidence of record, the Board finds that the Veteran's service connection claim for a low back disability is characterized more appropriately as stated on the title page of this decision.

In relation to the current appeal, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in January 2011.  The hearing was held at the Waco RO and a transcript of it has been associated with the record.   
In May 2012, the case was remanded for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's primary allegation has been that his low back disability is related to a motorcycle accident, which occurred during active duty.  However, during a June 2002 Veteran's Center mental health intake, he reported injuring his back after falling off of an M60A1 tank while in the military.  Similarly, during an August 2002 VA primary care visit, he reported a long term history of low back pain since falling off of a tank in 1983.  Also, during a March 2006 VA psychological evaluation, the Veteran reported that he served in the National Guard from 1977 until the mid-1980s. 

The report made during the March 2006 Veteran's Center evaluation tends to indicate that the Veteran was serving in the National Guard during1983.  Also, as he did describe falling off of a tank and injuring his back during that year, there is a significant likelihood that this injury occurred during a period of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA).  

Consequently, a further remand is required for the AOJ to clarify with the Veteran whether his fall occurred during a period of National Guard training.  If so, the AOJ should obtain any available service treatment records or personnel records from the Veteran's National Guard service that might document the injury and any medical treatment provided for it.  After any available records are obtained, the Veteran should be afforded a new VA examination to assess whether any current low back disability is related to the Veteran's fall, unless it is determined that it did not occur during a period of ACDUTRA and INACDUTRA.  Prior to arranging for the examination, the AOJ should ask the Veteran to identify any private treatment he may have received for the low back injury incurred after falling off of the tank in approximately 1983.  The AOJ should also ask him to identify all sources of treatment or evaluation he has received for low back disability since 1983 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify whether his fall from a tank in approximately 1983 occurred during National Guard training.  If so, the AOJ should obtain all available service treatment records and service personnel records pertaining to the Veteran's reported service in the National Guard from approximately 1977 to the mid-1980s.  In particular, the AOJ should attempt to obtain any available documentation pertaining to a low back injury incurred after the Veteran fell off of a tank in approximately 1983 and any documentation of treatment received for this injury.  If any information is required from the Veteran for the AOJ to attempt to obtain such documentation, he should be asked to provide such information.  

2.  Unless the Veteran affirmatively reports that the fall from the tank did not occur during a period of ACDUTRA or INACDUTRA or unless documentation obtained clearly demonstrates that the fall did not occur during one of these training periods, the Veteran should be afforded a VA examination to assess the likely etiology of any current low back disability.  Any indicated tests should be performed.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner's review of the claims file should include any pertinent service treatment records and service personnel records from 1977 to the mid-1980s; any other pertinent post-service medical records from 1977 to June 2002; the June 2002 Veteran's Center mental health intake noting the Veteran's fall from a tank while in the military; June 2002 VA X-ray findings  showing lumbar spondylolysis, spondylolisthesis, disc space narrowing and osteoarthritic changes; an August 2002 VA primary care record noting the Veteran's report of a long term history of low back pain since falling off of the tank in approximately 1983; any other pertinent VA treatment records from June 2002 to the present; the March 2006 VA psychological evaluation noting National Guard service from 1977 until the mid-1980s; and any other information deemed pertinent.  

The examiner should then provide an opinion whether any current low back disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's fall from a tank during his National Guard service.  If no actual documentation of the Veteran's fall from the tank during National Guard service is associated with the claims file, the examiner should still assume that the fall occurred and resulted in some injury to the Veteran's back.  

3.  The AOJ should then review the record to ensure that all development has been undertaken in accordance with the remand instructions.  If not, the AOJ should take appropriate corrective action.  

4.  The AOJ should then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



